OPINION OF THE COURT
Per Curiam.
*76On July 30, 2009, the respondent pleaded guilty to filing false personal income tax returns, in violation of Tax Law § 1804 (b), a class E felony, before Justice A. Goldberg in the Supreme Court, New York County. By virtue of his felony conviction, the respondent was automatically disbarred at the time of his plea.
The respondent has submitted an affidavit dated September 30, 2009, consenting to the striking of his name from the roll of attorneys based upon his waiver of indictment and entry of a plea of guilty to a New York State felony offense. Upon the advice of counsel, Michael S. Ross, the respondent ceased to perform legal activities.
The respondent averred that his affidavit was freely and voluntarily submitted, and he specifically waived any opportunity afforded by Judiciary Law § 90 (4) (b) to be heard in opposition to the motion to strike his name from the roll of attorneys. The respondent also averred that he was surrendering his secure pass to the Office of Court Administration. He was sentenced to a period of five years’ probation. A $5,000 fine was imposed, as well as a forfeiture of $34,800.
Accordingly, the motion of the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts is granted, and the respondent’s name is stricken from the roll of attorneys and counselors-at-law, effective July 30, 2009, based upon his automatic disbarment at the time of his conviction.
Prudenti, P.J., Rivera, Skelos, Fisher and Florio, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, David J. Resnick, is disbarred, effective July 30, 2009, and his name is now stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, David J. Resnick, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, David J. Resnick, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, *77and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
Ordered that if the respondent, David J. Resnick, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).